Citation Nr: 0602179	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  98-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
November 1965.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).

The issues of entitlement to service connection for left knee 
and left ankle disorders and PTSD, as well as service 
connection for a back disability on a de novo basis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a back 
disability was denied by rating decision in April 1994.

2.  The appellant received written notice of the denial by 
letter in April 1994; however, he did not file a timely 
appeal therefrom and that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.



CONCLUSION OF LAW

Evidence received since the April 1994 rating decision that 
denied entitlement to service connection for a back 
disability is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2005); 38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records include back x-rays in September 
1963 that were interpreted as being negative.  It was noted 
that the veteran complained of back pain.

A February 1965 notation shows that the veteran had twisted 
his back and he complained of low back pain.  On examination, 
there was a small amount of right paraspinal spasm.  There 
was no point tenderness.  Back x-rays were normal.

On the November 1965 separation physical examination, the 
spine was clinically evaluated as normal.  

By rating decision in April 1994, service connection for a 
back disability was denied.  It was determined that the 
evidence both during service and currently did not 
demonstrate the presence of a chronic back disability.

The veteran received written notice of this denial by letter 
in April 1994.  He failed to take any action with respect to 
the April 1994 denial; thus, this decision is final and is 
not subject to revision on the same factual basis.  In order 
to reopen his claim, the veteran must present or secure new 
and material evidence with respect to the claim which has 
been disallowed.  38 C.F.R. §§ 3.104, 20.302 (2005). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, effective for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)) (new and material evidence is defined differently 
for claims filed on or after August 29, 2001).  As the 
veteran's application to reopen was filed in advance of 
August 29, 2001, the new provisions do not apply to his 
claim.  

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record after the April 1994 final 
rating decision includes a September 1997 report of VA 
examination.  The veteran reported having injured his back 
during service while playing basketball in the early 1960s.  
The diagnosis was chronic low back strain.  X-rays of the low 
back revealed arthritis of the low back.

The veteran testified in August 2005 that he injured his back 
while playing basketball during service.

The Board notes that the September 1997 VA examination report 
contained a diagnosis of chronic low back strain and x-rays 
taken at the same time revealed arthritis of the low back.  
These findings in September 1997 are the first evidence which 
demonstrates the presence of a chronic back disability.  
Thus, the additional evidence is new.  Moreover, as this 
evidence concerns the back disability claimed on appeal, the 
additional evidence is neither cumulative nor redundant in 
nature and is so significant that it must be considered in 
order to decide fairly the merits of the claim.  See 38 
C.F.R. § 3.156.  The additional evidence in the form of the 
September 1997 VA examination report and x-rays, therefore, 
constitutes new and material evidence and the veteran's claim 
is reopened.  

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  The Board notes that due to the fact that the 
instant claim must be further developed the veteran will have 
an additional opportunity to present evidence and argument in 
support of his claim.  Consequently, the Board finds that no 
prejudice will inure to the veteran as a result of this 
decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), imposed certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board again notes that the issue at bar 
must be remanded for additional development.  Consequently, 
as the Board has determined that new and material evidence 
has been submitted relative to the service connection claim 
for a back disability, further action under the Veterans 
Claims Assistance Act of 2000 will be accomplished as part of 
the development of the underlying claim of service 
connection.


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disability, the veteran's claim is reopened.  To this extent 
only, the benefit sought on appeal is granted.




REMAND

The veteran contends that the RO erred by failing to grant 
service-connection for a back disability, PTSD, and left knee 
and ankle disorders.  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2005).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2005) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2005).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the appellant's case, the RO has not complied with the 
provisions of the VCAA relative to some of the service 
connection claims on appeal.  For example, the December 2003 
VCAA letter failed to address the claim of service connection 
for a left ankle disability and it failed to provide the 
applicable law with regard to PTSD claims.  As the RO has not 
fulfilled its obligations under the implementing regulations, 
it would potentially be prejudicial to the appellant if the 
Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, a remand is 
required in this case. 

The veteran served in Vietnam from August to October 1965.  
Although the veteran has indicated that he experienced a 
number of stressors during his tours of duty in Vietnam and 
Korea, verification of a stressor event has not been 
documented.  

With regard to service in Vietnam, a unit history was 
obtained for the 223rd Quartermaster Company between August 
and October 1965; however, an April 2004 submission indicates 
that the unit name for the 223rd Quarter Master Company was 
changed to the 223rd Supply and Service Company in 1966 
retroactive to the summer of 1965.  Thus, the RO should 
contact the U.S. Armed Services Center for Research of Unit 
Records, determine the correct designation of the veteran's 
unit in Vietnam between August and October 1965, and obtain a 
unit history for the veteran's properly entitled unit while 
he was in Vietnam.  With regard to the veteran's service in 
Korea, unit histories should also be obtained for Co B 4th 
Sig Bn between June 1961 and August 1962 and for Co A 4th Sig 
Bn between September 1962 and October 1963.  The RO should 
also contact the U.S. Army Liaison at the National Archives 
and Records Administration in St. Louis, Missouri and obtain 
morning reports for the veteran's units while he served in 
Vietnam and Korea.  

In addition, in order to facilitate the complete development 
of all facts surrounding the veteran's stressors, the RO 
should request a statement from the veteran that provides as 
much detail as possible regarding the exact dates of all 
putative stressors and the complete names of all service 
personnel involved.  The RO should also inform the veteran 
that he has the right to submit alternate forms of evidence 
to support his claim of service connection for PTSD.

In this regard, the veteran submitted a December 2004 
statement indicating that the spouse of a service comrade who 
had witnessed one of the veteran's stressors had been 
contacted.  More recently, the veteran testified that the 
service comrade could corroborate his putative stressor.  In 
view of these circumstances, the RO should contact the 
veteran and inform him that there is insufficient evidence of 
record for the RO to contact the referenced service comrade 
and that it remains the veteran's responsibility to provide 
all such necessary information.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the veteran should be afforded a VA examination 
with regard to the back, left knee, and left ankle that is 
based on the complete medical record and contains a nexus 
opinion relative to the claims on appeal. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  With regard to the claim of service 
connection for a left ankle disability 
and PTSD, the RO must review the claims 
file and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2005), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should ask the veteran 
to provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.  

3.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claim.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated (especially soon after 
service discharge), letters written 
during service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  With regard 
to the service comrade who allegedly 
witnessed a stressor event, the RO should 
inform the veteran that he must provide 
adequate information to enable the RO to 
contact the service comrade.  All 
records, once obtained, should be 
associated with the claims folder.

4.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia, 22150 and determine the correct 
designation of the veteran's unit during 
his service in Vietnam from August to 
October 1965 and then obtain a unit 
history (if necessary).  The Research 
Unit should also obtain unit histories 
for Co B 4th Sig Bn between June 1961 and 
August 1962 and for Co A 4th Sig Bn 
between September 1962 and October 1963.  
All records, once obtained, must be 
permanently associated with the claims 
folder.

5.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and verify whether the veteran's 
complete Official Military Personnel File 
(OMPF) has been obtained and also obtain 
morning reports for the veteran's unit 
during his service in Vietnam from August 
to October 1965 and for Co B 4th Sig Bn 
between June 1961 and August 1962 and for 
Co A 4th Sig Bn between September 1962 
and October 1963.  All records must be 
associated with the claims folder.

6.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination by a psychiatrist who has not 
previously examined the veteran.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination and all necessary 
psychological testing should be 
accomplished.  The psychiatric examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran currently suffers from PTSD based 
on his military service in Vietnam and 
Korea.  (In answering this question, the 
examiner must use the standard of proof 
provided by the Board.)  It must be 
indicated whether a current diagnosis of 
PTSD is linked to a specific corroborated 
stressor event experienced in service.  
If a diagnosis of PTSD is rendered, the 
examiner must: a) specify the stressor 
upon which the diagnosis is based, and b) 
discuss the etiology of the veteran's 
PTSD.  Complete reasons and bases for the 
requested medical opinion must be 
provided as part of the report of 
examination.

7.  With regard to the claim of service 
connection for a back disability, a left 
knee disability, and a left ankle 
disability, the veteran should be 
scheduled for a VA examination that must 
be conducted by a physician who has the 
appropriate expertise to evaluate the 
veteran's claims.  The claims folder must 
be made available to the physician for 
review prior to the examination and all 
necessary testing should be accomplished.  
The physician should provide diagnoses 
for all current disability of the back, 
left knee, and left ankle.  Based on a 
review of the entire record and the 
current examination, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any chronic 
back, left knee, or left ankle disability 
is related to the veteran's military 
service.  The underlined burden of proof 
must be utilized by the physician in 
rendering an etiological opinions.  All 
factors upon which the medical opinions 
are based must be set forth for the 
record.

8.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


